DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on June 29, 2022.
Claims 1, 5-8 and 12-15 have been amended. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The rejection of claims 1-20 under 35 U.S.C. 112 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 15 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 8 and 15:
    	“associating, by the one or more computer processors, the story to one or more related change requests, based on a similarity between the story and the one or more related change requests, wherein the similarity between the story and the one or more related change requests is associated using classification including logistical regression and long short-term neural networks;   	determining, by the one or more computer processors, that a related change request of the one or more related change requests is a new change request;   	linking, by the one or more computer processors, instances of one or more underlaying problems to the new related change request, wherein the linking occurs even if the one or more underlaying problems occur after the new related change request was created;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson et al. (US Pub. No. 2009/0089745) – Method and Apparatus to Automatically Identify Specific Code Changes to Probabilistically Exclude from Regression; and Bowman-Amuah (US Pat. No. 6,256,773) – System, Method and Article of Manufacture, for Configuration Management in a Development Architecture Framework. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Johnson et al. (US Pub. No. 2009/0089745)  	Johnson uses techniques for efficiently isolating software regressions are provided. In one embodiment, it is determined that a particular regression is present in a particular build of a software system. A set of candidate code components that may have caused the particular regression is identified. In accordance with an order established based on historical data for the software system, one or more intermediate builds each involving some subsets of the candidate code components may be tested to identify a set of suspect code components that caused the particular regression. For each candidate code component that is not in the set of suspect code component, a likelihood factor associated with that candidate code component is decremented. However, Johnson does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.   

  	 Bowman-Amuah (US Pat. No. 6,256,773)  	Amuah set forth a method for affording consistency in a development architecture framework as components in the framework change. A reference program code is provided and a plurality of sets of updated program code are received which represent different versions of the program code. The sets of the updated program code are compared with the reference program code in order to identify information relating to changes and the information is classified in relation to the changes. Tools are also provided for managing the different versions of the program code. However, Amuah does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192